DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: November 22, 2021.
Claims 16-30 are currently pending.  Claim 29 has been amended.  Claims 1-15 were previously canceled.  No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS pages 7-9, with respect to the rejection of independent claim 29 have been fully considered and are persuasive.  The rejection of claim 29 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 29 line 5 on page 5:
“detecting transmission pauses in a transmission of the electrical data or of the electric power;”

	(Examiner’s Note: The examiner’s amendment to claim 29 is to make the claim language used in line 5 of claim 29 consistent with the claim language used in claim 29 line 10 which states “… detected transmission pauses;”.)

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 7-9) have been fully considered and are persuasive.
Regarding independent claim 16, this claim was indicated as allowable subject matter in the previous Office Action mailed on November 15, 2021.
Claims 17-28 are allowed for depending on claim 16.
Regarding independent claim 29, this claim was indicated as allowable subject matter if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) as set forth in the previous Office Action mailed on November 15, 2021.  The rejection has been overcome by the applicant’s amendment and arguments.
	Claim 30 is allowed for depending on claim 29.

The closest references are found based on the updated search:
a)  Koeppendoerfer et al. discloses “Measuring arrangement and temperature-measuring method, and sensor cable for such a measuring arrangement” (see 2016/0290876)
b)  Lo et al. discloses “Cable tester with insertion loss and return loss estimators” (see 6980007)
c)  Hart, Jr. et al. discloses “Non-intrusive cable connection monitoring for use in HFC networks” (see 6906526)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 16-30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867